                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 2:18-cr-14056-ROSENBERG/MAYNARD

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOSE ANTONIO MORALES,

      Defendant.
____________________________/

                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
            AND RECOMMENDATION AND DENYING MOTION TO SUPPRESS

       This matter is before the Court upon Defendant’s Motion to Suppress, DE 26, which the Court

previously referred to the Honorable Shaniek M. Maynard for a Report and Recommendation, DE 27.

Judge Maynard issued a Report and Recommendation on January 9, 2019, recommending that the

Motion to Suppress be denied. See DE 37. Judge Maynard concluded that a Franks hearing was

unwarranted on Defendant’s attack of the affidavit supporting the warrant to search his residence

because he did not make a substantial primary showing that the affiant deliberately or recklessly

included false statements in the affidavit. Id. at 3-5. Judge Maynard held a limited hearing on the

issue of whether the affiant intentionally or recklessly omitted information that teenagers often smoke

marijuana in a vacant lot next to Defendant’s residence, which could indicate that someone else placed

marijuana in the trash can outside of Defendant’s residence.        See id. at 5-6.   Judge Maynard

subsequently concluded that the affiant did not make an intentional or reckless omission when the

affiant testified that he was unaware that people use drugs in the vacant lot and when the marijuana

found in the trash can was in large, closed plastic trash bags, indicating that the marijuana was not

thrown in by a person walking past the trash can. Id. at 6-7.

       Judge Maynard determined that the affidavit provided probable cause to support the issuance of

a search warrant when two trash pulls on separate days revealed marijuana. Id. at 7-11. Judge
Maynard concluded that, even if the affidavit did not provide probable cause, the evidence discovered

during the search was admissible because law enforcement relied in good faith on the issuing judge’s

probable-cause determination. Id. at 11-13. Finally, Judge Maynard determined that there was no

Miranda violation when Defendant was not in custody when he made statements to law enforcement

over the telephone and when he was advised of and waived his Miranda rights before he made

in-person statements to law enforcement. Id. at 13.

       Defendant filed objections to Judge Maynard’s Report and Recommendation on January 14,

2019. DE 40. Defendant first objects that the affiant’s omission of information that there was a vacant

lot next to Defendant’s residence was intentional or reckless when the affiant was aware that

Defendant’s neighborhood was known for narcotics activity and drug use. Id. at 1. However, even if

the affiant was or should have been aware that there was drug activity in the area, the location of the

marijuana in large, closed plastic trash bags indicated that it came from the residence and was not

thrown in by a person walking past the trash can. See DE 37 at 6-7. The omission of information that

there was a vacant lot next to Defendant’s residence was not a Fourth Amendment violation.

See Madiwale v. Savaiko, 117 F.3d 1321, 1326-27 (11th Cir. 1997) (stating that “a warrant affidavit

violates the Fourth Amendment when it contains omissions made intentionally or with a reckless

disregard for the accuracy of the affidavit” and that negligent or insignificant and immaterial omissions

do not invalidate a warrant (quotation marks omitted)).

       Defendant next objects that the affidavit did not provide probable cause to support the issuance

of a search warrant because there is no indication that the trash in the trash can was from Defendant’s

residence. DE 40 at 2. According to the affidavit, the trash can was “placed to the northwest side of

the property next to the roadway” and was “located adjacent to the roadway and was found to be

specific to the target unit – located at the northwest portion of the property.” DE 26 at 22. It was

                                                   2
reasonable for the judge evaluating the affidavit to conclude that the trash in a trash can that was

“specific to” Defendant’s residence came from that residence. See United States v. Strauss, 678 F.2d

886, 892 (11th Cir. 1982) (stating that probable cause exists when the facts within the judge’s

knowledge and of which he has reasonably trustworthy information would warrant a man of reasonable

caution to believe that a crime was committed and that evidence is at the place to be searched);

see also Illinois v. Gates, 462 U.S. 213, 231 (1983) (stating that probable cause involves probabilities

and the practical considerations of everyday life and does not require technical precision).

       Finally, Defendant objects that, if there was not probable cause to support the issuance of a

search warrant, the good-faith exception does not apply because (1) “[t]he issuing State Judge was

misled by information in the affidavit and from omissions that the affiant knew were false or would

have known were false except for his reckless disregard of the truth,” and (2) “the affidavit supporting

the warrant is so lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable.” DE 40 at 2; see United States v. Martin, 297 F.3d 1308, 1313 (11th Cir. 2002)

(explaining the good-faith exception and the limited circumstances in which it does not apply). The

Court agrees with Judge Maynard’s conclusion that there was probable cause to support the search

warrant. However, even if probable cause was lacking, the Court agrees with Judge Maynard that the

good-faith exception applies. First, as Judge Maynard concluded, the information in the affidavit that

Defendant contends is false—that marijuana was found inside a plastic baggie during the first trash

pull and that multiple plastic baggies were found during the second trash pull—is not shown to be false

simply because there are no photographs of marijuana inside a plastic baggie or of multiple plastic

baggies, and the Court has addressed above the purported omission from the affidavit. See DE 37 at

4-7, 12. Second, the affidavit is not so lacking in indicia of probable cause as to render belief in its

existence entirely unreasonable.       The affidavit demonstrates that, on two separate days, law

                                                     3
enforcement found marijuana in a trash can that was “specific to” Defendant’s residence. DE 26 at 22.

The affidavit further demonstrates that, on one of those days, law enforcement also found “multiple cut

vacuum sealed plastic bags, which is a common way drug traffickers transport narcotics,” and a baggie

with “the word ‘Kush’ written on it,” which is “commonly used as a slang word to describe

marijuana/cannabis.” Id. The Court concludes that this is not one of the limited circumstances in

which the good-faith exception does not apply.

        The Court has conducted a de novo review of Judge Maynard’s Report and Recommendation at

DE 37, Defendant’s objections at DE 40, and the record, and is otherwise fully advised in the premises.

Upon review, the Court finds Judge Maynard’s recommendations to be well reasoned and correct. The

Court agrees with the analysis in the Report and Recommendation and concludes that the Defendant’s

Motion to Suppress should be denied.

        For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Maynard’s Report and Recommendation [DE 37] is ADOPTED.

             2. Plaintiff’s objections [DE 40] are OVERRULED.

             3. Defendant’s Motion to Suppress [DE 26] is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of January,

2019.



                                                       _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record




                                                  4
